Citation Nr: 0334037	
Decision Date: 12/05/03    Archive Date: 12/15/03	

DOCKET NO.  90-46 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a stomach disorder 
(claimed as peptic ulcer disease) on a direct basis, or 
alternatively, as secondary to service-connected 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from June 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board remanded the appeal in March 1991, November 1995, 
May 1998, and November 2000.  


FINDING OF FACT

The veteran's gastroesophageal reflux disease, dyspepsia, and 
history of ulcer disease were not manifested during active 
service and are not related to active service or service-
connected disability.


CONCLUSION OF LAW

Gastroesophageal reflux disease, dyspepsia, and ulcer disease 
were not incurred in or aggravated by active service, ulcer 
disease may not be presumed to have been incurred during 
active service, and they are not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§  
1101, 1110, 1112, 1113, 1131, 5102, 5103, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran has been provided a statement of the case and 
supplemental statements of the case informing him of the 
governing legal criteria, the evidence considered, the 
evidence necessary to substantiate his claim, evidentiary 
development under the VCAA, and the reasons for the denial of 
his claim.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been afforded VA examinations and has 
indicated that he does not desire a hearing.  Private and VA 
treatment records have been obtained.  Therefore, it is 
concluded that the VA has complied with the VCAA, and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

When a veteran served continuously for 90 days or more during 
a period of war and ulcer disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

While a February 1969 service medical record reflects an 
impression of gastroenteritis, it is neither asserted nor 
shown that the veteran had a gastrointestinal disability, 
including ulcer disease, during his active service.  Rather, 
service medical records, including the report of the 
veteran's June 1969 medical evaluation board examination, are 
silent for complaint, finding, or treatment for any chronic 
gastrointestinal disability, including gastroesophageal 
reflux disease, dyspepsia, and ulcer disease.

The report of a June 1970 VA examination reflects no 
complaints or findings regarding a gastrointestinal disorder 
and the examination report reflects that the veteran's 
digestive system was normal.  

Ulcer disease is first shown in a May 1971 private treatment 
record reflecting that the veteran underwent surgery for 
penetrating duodenal ulcer.  There is no competent medical 
evidence indicating that the veteran had a duodenal ulcer 
during active service or within one year of discharge from 
active service.  Neither is there any competent medical 
evidence indicating that the veteran's gastroesophageal 
reflux disease, dyspepsia, and ulcer disease are related to 
active service.  Rather, the competent medical evidence 
indicates that the veteran's ulcer disease, and other 
gastrointestinal disabilities, were first shown more than one 
year after his discharge from active service.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran's gastroesophageal reflux disease, dyspepsia, and 
ulcer disease existed during service, that ulcer disease 
existed within one year of discharge from service, or that 
any of these disabilities are related to the veteran's active 
service.  Accordingly, a preponderance of the evidence is 
against a claim of service connection for gastrointestinal 
disability, including ulcer disease, on a direct basis.  

The primary assertion is that the veteran's ulcer disease is 
proximately due to his service-connected PTSD.  

Letters from L. W. Aurich, Ph.D., a clinical psychologist, 
dated in October 1988 and May and August 1990, reflect Dr. 
Aurich's belief that the veteran's stomach ulcers were 
dissociative symptoms of the veteran's PTSD.  These 
statements from Dr. Aurich will be accorded limited probative 
weight because while it is indicated that Dr. Aurich had 
initially seen the veteran in August 1980, it is not 
indicated that Dr. Aurich had complete access to the 
veteran's medical record.  Further, the primary focus and 
purpose of Dr. Aurich's statement was to establish that the 
veteran had PTSD that was related to his active service and 
the passing mention of stomach ulcers was merely to buttress 
this proposition.  

The report of a February 1989 VA psychiatric evaluation 
reflects that the examiner was familiar with some of the 
veteran's history, but does not indicate that the examiner 
had access to the veteran's complete records.  The primary 
purpose of the examination was to establish whether the 
veteran had PTSD and the examiner reported in passing that 
the veteran was treated for hyperactive gastrointestinal 
problems that he felt were somewhat anxiety driven.  This 
report will also be accorded limited probative weight because 
the examiner did not have access to the veteran's complete 
medical records and because the examiner merely made a 
passing reference to hyperactive gastrointestinal problems 
that he "felt" were somewhat anxiety driven.  

An October 1991 private assessment by M. Berard, Ph.D., 
reflects that the veteran was seen for an independent 
psychological evaluation to determine the existence and 
degree of residual emotional and behavioral symptoms 
associated with being psychologically traumatized during the 
Vietnam War.  The report reflects that the examiner had 
access to some of the veteran's records, but not his complete 
clinical records.  The report indicates that the veteran's 
psychological dynamics strongly supported that his 
gastrointestinal disorders were psychophysiological 
components of his PTSD.  This report will be accorded small 
to medium probative weight because while the examiner had 
access to some of the veteran's medical records he did not 
have access to all of the veteran's records and because the 
primary purpose of the report was to establish the existence 
of PTSD that was related to the veteran's experience in 
Vietnam.

The report of a July 1998 VA examination reflects that the 
examiner had access to the veteran's claims file.  The 
diagnoses included gastritis, but did not indicate an 
etiology therefor.  The report of a February 1999 addendum 
reflects that the etiology of duodenal ulcer disease is 
unknown and indicates that there could be many contributing 
factors.  PTSD was not listed as a contributing factor.  This 
report will be accorded limited probative weight insofar as 
the examiner had access to the veteran's medical records and 
the examination was accomplished to determine the etiology of 
the veteran's gastrointestinal disorder.

The report of a May 2002 VA fee-basis examination reflects 
that the examiner had complete access to the veteran's 
medical history.  The impression included dyspepsia with 
history of ulcer disease and gastroesophageal reflux disease 
with dysphasia.  The examiner indicated that further study 
needed to be accomplished before an opinion could be issued.  
In a February 2003 letter the examiner issued an opinion, 
noting that the veteran had undergone an EGD and colonoscopy.  
It was the examiner's opinion that the veteran's 
gastroesophageal reflux disease, dyspepsia, and history of 
ulcer disease were not related, and not caused or aggravated 
by his service-connected PTSD.  This evaluation and opinion 
will be accorded significant probative weight because the 
examiner had complete access to the veteran's medical 
records, accomplished a thorough examination with testing, 
specifically conducted an examination for the purpose of 
determining whether there was a relationship between any 
currently manifested gastrointestinal disorder and the 
veteran's service-connected PTSD, and specifically and 
unequivocally answered this question.  

Based on the above analysis the Board finds that there is 
evidence of limited probative weight that would tend to 
support a relationship between the veteran's gastrointestinal 
disorder and his service-connected PTSD.  However, the 
evidence of most probative weight is against the claim as it 
fails to establish that there is a relationship between the 
veteran's gastrointestinal disorders, including ulcer 
disease, and his service-connected PTSD.  Therefore, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran's currently manifested 
gastroesophageal reflux disease and dyspepsia and his ulcer 
disease are proximately due to or have been chronically 
worsened by any service-connected disability, including PTSD.  
Accordingly, a preponderance of the evidence is against the 
veteran's claim for service connection for a gastrointestinal 
disorder on a secondary basis as well. 


ORDER

Service connection for gastroesophageal reflux disease, 
dyspepsia, and history of ulcer disease on a direct basis or 
as secondary to service-connected PTSD are denied.



                       
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

